       Case 4:19-cv-00872-HSG Document 57 Filed 04/04/19 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     SALLY MAGNANI
 3   MICHAEL L. NEWMAN
     Senior Assistant Attorneys General
 4   MICHAEL P. CAYABAN
     CHRISTINE CHUANG
 5   EDWARD H. OCHOA
     Supervising Deputy Attorneys General
 6   HEATHER C. LESLIE
     JANELLE M. SMITH
 7   JAMES F. ZAHRADKA II
     LEE I. SHERMAN (SBN 272271)
 8   Deputy Attorneys General
      300 S. Spring St., Suite 1702
 9    Los Angeles, CA 90013
      Telephone: (213) 269-6404
10    Fax: (213) 897-7605
      E-mail: Lee.Sherman@doj.ca.gov
11   Attorneys for Plaintiff State of California
12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                             OAKLAND DIVISION
15

16

17   STATE OF CALIFORNIA; STATE OF                          Case No. 4:19-cv-00872-HSG
     COLORADO; STATE OF
18   CONNECTICUT; STATE OF                                  ADMINISTRATIVE MOTION TO
     DELAWARE; STATE OF HAWAII;                             EXCEED APPLICABLE PAGE LIMITS
19   STATE OF ILLINOIS; STATE OF                            FOR PLAINTIFFS’ MOTION FOR
     MAINE; STATE OF MARYLAND;                              PRELIMINARY INJUNCTION
20   COMMONWEALTH OF
     MASSACHUSETTS; ATTORNEY                                Judge:        Honorable Haywood S. Gilliam,
21   GENERAL DANA NESSEL ON BEHALF                                        Jr.
     OF THE PEOPLE OF MICHIGAN;                             Trial Date:   None Set
22   STATE OF MINNESOTA; STATE OF                           Action Filed: February 18, 2019
     NEVADA; STATE OF NEW JERSEY;
23   STATE OF NEW MEXICO; STATE OF
     NEW YORK; STATE OF OREGON;
24   STATE OF RHODE ISLAND; STATE OF
     VERMONT; COMMONWEALTH OF
25   VIRGINIA; and STATE OF WISCONSIN
26                                            Plaintiffs,
27                  v.
28

            Admin. Mot. to Exceed Applicable Page Limits for Pls’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 57 Filed 04/04/19 Page 2 of 4



 1   DONALD J. TRUMP, in his official capacity
     as President of the United States of America;
 2
     UNITED STATES OF AMERICA; U.S.
 3   DEPARTMENT OF DEFENSE; PATRICK
     M. SHANAHAN, in his official capacity as
 4   Acting Secretary of Defense; MARK T.
     ESPER, in his official capacity as Secretary of
 5   the Army; RICHARD V. SPENCER, in his
     official capacity as Secretary of the Navy;
 6
     HEATHER WILSON, in her official capacity
 7   as Secretary of the Air Force; U.S.
     DEPARTMENT OF THE TREASURY;
 8   STEVEN T. MNUCHIN, in his official
     capacity as Secretary of the Treasury; U.S.
 9   DEPARTMENT OF THE INTERIOR;
     DAVID BERNHARDT, in his official capacity
10
     as Acting Secretary of the Interior; U.S.
11   DEPARTMENT OF HOMELAND
     SECURITY; KIRSTJEN M. NIELSEN, in
12   her official capacity as Secretary of Homeland
     Security;
13
                                            Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

            Admin. Mot. to Exceed Applicable Page Limits for Pls’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 57 Filed 04/04/19 Page 3 of 4



 1           NOTICE OF MOTION AND MOTION FOR ADMINISTRATIVE RELIEF
 2         PLEASE TAKE NOTICE that Plaintiff States hereby move under N.D. Cal. Civil Local
 3   Rule 7-11 for an order authorizing Plaintiff States to file an oversize brief in excess of the page
 4   limit in support of a Motion for Preliminary Injunction (PI Motion) that is attached to this
 5   Administrative Motion. To address the numerous legal issues involved in the PI Motion and
 6   include sufficient evidence of harm for the numerous Plaintiff States that are seeking relief,
 7   Plaintiff States request an additional 10 pages—or 35 pages total—for their PI Motion. The
 8   applicable rule (N.D. Cal. Civil Local Rule 7-2) would limit the PI Motion to 25 pages.
 9                                                DISCUSSION
10         Good cause exists to grant this Administrative Motion. In the PI Motion, Plaintiff States
11   are seeking to prevent Defendants from diverting federal funds and resources toward construction
12   of a border wall for the pendency of this litigation. Plaintiff States are asserting a likelihood of
13   success on numerous statutory and constitutional claims to contest Defendants’ unlawful
14   redirection of funds and resources appropriated for other purposes towards border wall
15   construction, and to challenge Defendants’ plan to proceed with border wall construction without
16   complying with the National Environmental Policy Act.
17         Plaintiff States request additional pages so they can provide necessary details regarding
18   Defendants’ actions and sufficient analysis of the underlying statutes and constitutional principles
19   relevant to Plaintiff States’ claims. Declaration of Lee I. Sherman ¶ 4. Plaintiff States also
20   request additional pages for their PI Motion to outline the evidence of irreparable harm that
21   supports that Motion. There are twenty states moving for relief and while Plaintiff States are
22   endeavoring to be concise in their briefing, additional pages are required given the variety of
23   claims raised and number of Plaintiff States involved in the PI Motion. Id. ¶ 5.
24         Plaintiff States were not able to meet and confer with Defendants concerning this request
25   for additional pages because counsel for Defendants have not yet appeared in this litigation or
26   submitted notices of appearance. Id. ¶ 6. Therefore, Plaintiff States were not able to obtain a
27   stipulation from Defendants concerning the relief sought in this Motion. Id. If this
28   Administrative Motion is granted, Plaintiff States would not oppose a request from Defendants
                                                   1
            Admin. Mot. to Exceed Applicable Page Limits for Pls’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 57 Filed 04/04/19 Page 4 of 4



 1   (collectively) seeking leave to file excess pages in response to Plaintiffs’ PI Motion, where
 2   Defendants’ response also would be limited to 35 pages total. Id. ¶ 7.
 3         For the reasons set forth above, Plaintiff States respectfully requests that the Court GRANT
 4   their Administrative Motion for leave to exceed the applicable limits for its PI Motion, and deem
 5   FILED the Plaintiff States’ PI Motion that is attached to this Administrative Motion.
 6

 7

 8   Dated: April 4, 2019                                      Respectfully submitted,
 9                                                             XAVIER BECERRA
                                                               Attorney General of California
10                                                             ROBERT W. BYRNE
                                                               SALLY MAGNANI
11                                                             MICHAEL L. NEWMAN
                                                               Senior Assistant Attorneys General
12                                                             MICHAEL P. CAYABAN
                                                               CHRISTINE CHUANG
13                                                             EDWARD H. OCHOA
                                                               Supervising Deputy Attorneys General
14                                                             HEATHER C. LESLIE
                                                               JANELLE M. SMITH
15                                                             JAMES F. ZAHRADKA II
16                                                             /s/ Lee I. Sherman
17                                                             LEE I. SHERMAN
                                                               Deputy Attorneys General
18                                                             Attorneys for Plaintiff
19

20

21

22

23

24

25

26

27

28
                                                   2
            Admin. Mot. to Exceed Applicable Page Limits for Pls’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
